Exhibit 10.2


VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”) is dated as of _________________, by
and between Dome Ventures Corporation, a Delaware corporation (“Dome”), and
_______________ (“Stockholder”).
 
RECITALS
 
WHEREAS, Metalline Mining Company, a Nevada corporation (“Metalline”), Metalline
Mining Delaware, Inc. (“Merger Sub”), a Delaware corporation and Dome have
entered into an Agreement and Plan of Merger and Reorganization (as it may be
amended, supplemented, modified or waived from time to time, the “Merger
Agreement”), which provides, among other things, for the merger of Merger Sub
with and into Dome (the “Merger”), upon the terms and subject to the conditions
set forth therein;
 
WHEREAS, Stockholder is the record and Beneficial Owner (as defined below) of,
and has the sole right to vote and dispose of, that number of Shares (as defined
below) set forth below Stockholder’s name on the signature page hereto; and
 
WHEREAS, as an inducement to Dome entering into the Merger Agreement and
incurring the obligations therein, Dome has required that certain Stockholders
enter into this Agreement.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
ARTICLE 1 - CERTAIN DEFINITIONS
 
Section 1.1 Capitalized Terms.  For this purposes of this Agreement:
 
(a)  
“Beneficial Owner” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities (as determined pursuant
to Rule 13d-3 under the Exchange Act).

 
(b)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 
(c)  
“Expiration Time” has the meaning set forth in Section 2.1.

 
(d)  
“Law” means “Laws” means any federal, national, supranational, state,
provincial, local or similar constitution, statute, law, ordinance, regulation,
rule, code, order, requirement or rule of law (including common law).

 
(e)  
“Owned Shares” means the Shares of which Stockholder is the Beneficial Owner as
of the date of this Agreement and set forth below his name on the signature page
hereto and any additional Shares of which Stockholder becomes the Beneficial
Owner after the date of this Agreement including upon the exercise of stock
options, warrants or other rights to acquire Shares.

 
 
 

--------------------------------------------------------------------------------


(f)  
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Exchange Act.

 
(g)  
“Representative” means, with respect to any particular Person, any director,
officer, employee, consultant, accountant, legal counsel, investment banker or
other representative of such Person.

 
(h)  
“Shares” means shares of common stock, par value $0.01 per share of Metalline,
and will also include for purposes of this Agreement all shares or other voting
securities into which Shares may be reclassified, sub-divided, consolidated or
converted and any rights and benefits arising therefrom, including any dividends
or distributions of securities which may be declared in respect of the Shares
and entitled to vote in respect of the matters contemplated by Article 2.

 
(i)  
“Transfer” means, with respect to a security, the sale, grant, assignment,
transfer, pledge, encumbrance or other disposition of such security or the
Beneficial Ownership thereof (including by operation of Law), or the entry into
any contract to effect any of the foregoing, including, for purposes of this
Agreement, the transfer or sharing of any voting power of such security or other
rights in or of such security.

 
ARTICLE 2 - AGREEMENT TO VOTE
 
Section 2.1 Agreement to Vote.  Subject to the terms and conditions hereof,
Stockholder irrevocably and unconditionally agrees that from and after the date
hereof and until the earliest to occur of (i) the Effective Time and (ii) the
termination of the Merger Agreement in accordance with its terms (the
“Expiration Time”), at any meeting (whether annual or special, and at each
adjourned or postponed meeting) of Metalline’s stockholders, however called, for
the purpose of, or in connection with any written consent of Metalline’s
stockholders with respect to, seeking any stockholder approval (an “Approval”)
required in connection with or related to the Merger Agreement (a “Stockholder
Meeting”), Stockholder will (x) appear at such meeting or otherwise cause the
Owned Shares to be counted as present thereat for purposes of calculating a
quorum, and respond to each request by Dome for written consent, if any and
(y) vote, or cause to be voted (including by written consent, if applicable),
all of the Owned Shares (A) in favor of any Approval, including the Share
Issuance (as defined in the Merger Agreement) (whether or not recommended by the
Board of Directors of Metalline or any committee thereof), (B) against any
Competing Transaction (as defined in the Merger Agreement) submitted by
Metalline for a vote by its stockholders, and (C) against any proposal made in
opposition to, or in competition or inconsistent with, the purposes and intents
of the Merger Agreement or the Merger.
 
Section 2.2 Additional Shares.  Stockholder hereby agrees, while this Agreement
is in effect, to promptly notify Dome of the number of any new Shares with
respect to which Beneficial Ownership is acquired by Stockholder, if any, after
the date hereof and before the Expiration Time. Any such Shares shall
automatically become subject to the terms of this Agreement as though owned by
Stockholder as of the date hereof.
 
 
 
2

--------------------------------------------------------------------------------


Section 2.3 Restrictions on Transfer, Etc.  Stockholder agrees, from the date
hereof until the Expiration Time, not to (i) directly or indirectly Transfer any
Owned Shares, (ii) tender any Owned Shares into any tender or exchange offer or
otherwise or (iii) grant any proxy with respect to the Owned Shares, deposit the
Owned Shares into a voting trust, enter into a voting agreement with respect to
any of the Owned Shares or otherwise restrict the ability of Stockholder freely
to exercise all voting rights with respect thereto. Any action attempted to be
taken in violation of the preceding sentence will be null and void. Stockholder
further agrees to authorize and request Metalline and Dome to notify Metalline’s
transfer agent that there is a stop transfer order with respect to all of the
Owned Shares (other than in respect of Transfers expressly permitted by this
Section 2.3) and that this Agreement places limits on the voting of the Owned
Shares.
 
Section 2.4 Proxies.  Stockholder hereby revokes any and all previous proxies
granted with respect to his Owned Shares. By entering into this Agreement,
subject to the last sentence of this Section 2.4, Stockholder hereby irrevocably
grants a proxy appointing Dome with full power of substitution, as Stockholder’s
attorney-in-fact and proxy, for and in Stockholder’s name, to be counted as
present, vote, express consent or dissent with respect to his Owned Shares
solely on the matters set forth in, and in the manner contemplated by, Section
2.1. The proxy granted by Stockholder pursuant to this Section 2.4 is, subject
to the last sentence of this Section 2.4, irrevocable and is coupled with an
interest, in accordance with Section 78.355 of the Nevada Revised Statues, and
is granted in order to secure Stockholder’s performance under this Agreement and
also in consideration of Dome entering into this Agreement and the Merger
Agreement. If Stockholder fails for any reason to be counted as present, consent
or vote the Owned Shares in accordance with the requirements of Section 2.1
above (or anticipatorily breaches such section), then Dome shall have the right
to cause to be present, consent or vote Stockholder’s Owned Shares in accordance
with the provisions of Section 2.1. The proxy granted by Stockholder shall be
automatically revoked upon termination of this Agreement in accordance with its
terms.
 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES
 
Section 3.1 Representations and Warranties of Stockholder.  Stockholder
represents and warrants to Dome as of the date of this Agreement, as of the date
of any Company Stockholders Meeting (and as of the date of any adjournment or
postponement thereof) and as of the date of the execution of any written
Stockholder consent or any proxy permitted under this Agreement or consented to
by Dome, as follows:
 
(a)  
Stockholder has the requisite capacity and authority to execute and deliver this
Agreement and to fulfill and perform his obligations hereunder. This Agreement
has been duly and validly executed and delivered by Stockholder and constitutes
a legal, valid and binding agreement of Stockholder enforceable by Dome against
Stockholder in accordance with its terms.

 
 
3

--------------------------------------------------------------------------------


(b)  
Stockholder is the record and Beneficial Owner, free and clear of any liens
(other than those arising under this Agreement or except as otherwise noted
herein) of the Owned Shares and, except as provided in this Agreement, has full
and unrestricted power to dispose of and vote all of the Owned Shares without
the consent or approval of, or any other action on the part of any other Person,
and has not granted any proxy inconsistent with this Agreement that is still
effective or entered into any voting or similar agreement with respect to, the
Owned Shares.  The Owned Shares set forth below Stockholder’s name on the
signature page hereto constitute all of the capital stock of Metalline that is
Beneficially Owned by Stockholder as of the date hereof, and Stockholder does
not have any right to acquire (whether currently, upon lapse of time, following
the satisfaction of any conditions, upon the occurrence of any event or any
combination of the foregoing), any Shares or any securities convertible into or
exercisable for Shares).

 
(c)  
Other than the filing by Stockholder of any reports with the SEC required by
Section 13(d) or 16(a) of the Exchange Act, none of the execution and delivery
of this Agreement by Stockholder, the consummation by Stockholder of the
transactions contemplated hereby or compliance by Stockholder with any of the
provisions hereof (i) requires any consent or other permit of, or filing with or
notification to, any governmental entity or any other person by Stockholder,
(ii) results in a violation or breach of, or constitutes (with or without notice
or lapse of time or both) a default (or gives rise to any third party right of
termination, cancellation, material modification or acceleration) under any of
the terms, conditions or provisions of any organizational document or contract
to which Stockholder is a party or by which Stockholder or any of Stockholder’s
properties or assets (including the Owned Shares) may be bound, (iii) violates
any order or law applicable to Stockholder or any of Stockholder’s properties or
assets (including the Owned Shares) or (iv) results in a lien upon any of
Stockholder’s properties or assets (including the Owned Shares).

 
(d)  
Stockholder has received an execution copy of the Merger Agreement and has read
the Merger Agreement and this Agreement in consultation with his personal
counsel.

 
ARTICLE 4 - ADDITIONAL COVENANTS OF THE STOCKHOLDERS
 
Section 4.1 Waiver of Appraisal Rights.  Stockholder hereby waives any rights of
appraisal or rights of dissent from the Merger that Stockholder may have.
 
Section 4.2 Disclosure.  Stockholder hereby authorizes Dome and Metalline to
publish and disclose in any announcement or disclosure required by the SEC,
Stockholder’s identity and ownership of the Owned Shares and the nature of
Stockholder’s obligation under this Agreement, provided that Stockholder is
provided with a reasonable opportunity to review and comment on such disclosure.
 
 
 
4

--------------------------------------------------------------------------------


Section 4.3 Non-Interference; Further Assurances.  Stockholder agrees that prior
to the termination of this Agreement, Stockholder shall not take any action that
would make any representation or warranty of Stockholder contained herein untrue
or incorrect or have the effect of preventing, impeding, interfering with or
adversely affecting the performance by Stockholder of its obligations under this
Agreement. Stockholder agrees, without further consideration, to execute and
deliver such additional documents and to take such further actions as necessary
or reasonably requested by Dome to confirm and assure the rights and obligations
set forth in this Agreement or to consummate the transactions contemplated by
this Agreement.
 
Section 4.4 No Solicitation.  Subject to Section 6.13, Stockholder agrees,
solely in his capacity as the Beneficial Owner of the Owned Shares, that he
shall not, and shall cause his Representatives not to, directly or indirectly,
(i) initiate, solicit or knowingly encourage (including by way of providing
information) or knowingly facilitate any inquiries, proposals or offers with
respect to, or the making, or the completion of, a Competing Transaction,
(ii) participate or engage in any discussions or negotiations with, or furnish
or disclose any non-public information relating to Metalline or any of its
subsidiaries to, or otherwise knowingly cooperate with or knowingly assist any
Person in connection with a Competing Transaction, (iii) approve, endorse or
recommend any Competing Transaction, (iv) enter into any letter of intent,
agreement in principle, merger agreement, acquisition agreement, option
agreement or other similar agreement relating to a Competing Transaction, or
(v) resolve, propose or agree to do any of the foregoing, including any
agreement with respect to Stockholder’s potential investment in connection with
any transaction or resulting entity. If, prior to the Expiration Time,
Stockholder receives a proposal with respect to the sale of Shares in connection
with a Competing Transaction, then Stockholder will promptly (and in any event
within 24 hours) inform Dome of the identity of the Person making, and the
material terms of, such proposal.
 
ARTICLE 5 - TERMINATION
 
Section 5.1 Termination.  This Agreement will terminate without further action
at the Expiration Time.
 
Section 5.2 Effect of Termination.  Upon termination of this Agreement, the
rights and obligations of all the parties will terminate and become void without
further action by any party except for the provisions of Section 5.1, this
Section 5.2 and Article 6, which will survive such termination. For the
avoidance of doubt, the termination of this Agreement shall not relieve any
party of liability for any breach of this Agreement (excluding an unintentional
breach) prior to the time of termination.
 
ARTICLE 6 - GENERAL
 
Section 6.1 Notices.  Any notice, request, instruction or other communication
under this Agreement will be in writing and delivered by hand or overnight
courier service or by facsimile, (i) if to Stockholder, to the address set forth
below his name on the signature page hereto, and (ii) if to Dome, in accordance
with Section 7.8 of the Merger Agreement, or to such other Persons, addresses or
facsimile numbers as may be designated in writing by the Person entitled to
receive such communication as provided above. Each such communication will be
effective (A) if delivered by hand or overnight courier service, when such
delivery is made at the address specified in this Section 6.1, or (B) if
delivered by facsimile, when such facsimile is transmitted to the facsimile
number specified in this Section 6.1 and appropriate confirmation is received.
 
 
5

--------------------------------------------------------------------------------


Section 6.2 No Third Party Beneficiaries, Etc.  This Agreement is not intended
to confer any rights or remedies upon any person other than the parties to this
Agreement, or to make Stockholder responsible for any of Dome’s obligations
under the Merger Agreement.
 
Section 6.3 Governing Law. This Agreement will be governed by, and construed in
accordance with, the Laws of the State of Colorado, without giving effect to any
applicable principles of conflict of laws that would cause the Laws of another
State to otherwise govern this Agreement.
 
Section 6.4 Severability.  The provisions of this Agreement are severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions of this Agreement. If any provision of
this Agreement, or the application of that provision to any Person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision will be substituted for that provision in order to carry out, so far
as may be valid and enforceable, the intent and purpose of the invalid or
unenforceable provision and (ii) the remainder of this Agreement and the
application of that provision to other Persons or circumstances will not be
affected by such invalidity or unenforceability, nor will such invalidity or
unenforceability affect the validity or enforceability of that provision, or the
application of that provision, in any other jurisdiction.
 
Section 6.5 Assignment.  Neither this Agreement nor any right, interest or
obligation hereunder may be assigned by any party hereto, in whole or part
(whether by operation of Law or otherwise), without the prior written consent of
the other parties hereto and any attempt to do so will be null and void.
 
Section 6.6 Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.
 
Section 6.7 Amendments.  This Agreement may not be amended except by written
agreement signed by all of the parties to this Agreement.
 
Section 6.8 Extension; Waiver.  At any time prior to the Expiration Time, Dome,
on the one hand, and Stockholder, on the other hand, may (i) extend the time for
the performance of any of the obligations of the other party, (ii) waive any
inaccuracies in the representations and warranties of the other party contained
in this Agreement or in any document delivered under this Agreement or
(iii) unless prohibited by applicable Laws, waive compliance with any of the
covenants or conditions contained in this Agreement. Any agreement on the part
of a party to any extension or waiver will be valid only if set forth in an
instrument in writing signed by such party. The failure of any party to assert
any of its rights under this Agreement or otherwise will not constitute a waiver
of such rights.
 
 
 
6

--------------------------------------------------------------------------------


Section 6.9 Fees and Expenses.  Except as expressly provided in this Agreement,
each party is responsible for its own fees and expenses (including the fees and
expenses of financial consultants, investment bankers, accountants and counsel)
in connection with the entry into of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 6.10 Entire Agreement. This Agreement (including any specific reference
to the Merger Agreement) constitutes the entire agreement and supersedes all
other prior agreements, understandings, representations and warranties, both
written and oral, among the parties to this Agreement with respect to the
subject matter of this Agreement.
 
Section 6.11 Counterparts; Effectiveness; Execution.  This Agreement may be
executed in any number of counterparts, all of which are one and the same
agreement. This Agreement may be executed by facsimile signature by any party
and such signature is deemed binding for all purposes hereof, without delivery
of an original signature being thereafter required.
 
Section 6.12 Specific Performance.  The parties to this Agreement agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
will be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court of the United States or any state having jurisdiction, this being
in addition to any other remedy to which they are entitled at law or in equity.
 
Section 6.13 Action in Stockholder Capacity Only.  The parties acknowledge that
this Agreement is entered into by Stockholder solely in his capacity as the
Beneficial Owner of the Owned Shares and nothing in this Agreement shall in any
way restrict or limit any action taken or to be taken (or failure to act) by
Stockholder in his capacity as a director or officer of Metalline (but not on
his own behalf as the Beneficial Owner of the Owned Shares) and the taking of
any actions (or failure to act) in his capacity as an officer or director of
Metalline will not be deemed to constitute a breach of this Agreement,
regardless of the circumstances related thereto.
 
[Remainder of page intentionally left blank. Signature Page Follows.]
 
 
 
 
 
7

 
 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed as
of the date first written above.
 



 
DOME VENTURES CORPORATION
         
 
By:
        Name        Title           

 
 
 

 
STOCKHOLDER:
         
 
 
      Name                  

 
 
 
 
Owned Shares:
 
________________
 
________________
 
Address for Notices to Stockholder:
 
C/O Metalline Mining Company
1330 E. Margaret Ave.
Coeur d’Alene, ID 83815
 
 
 
 
 


8

 
 

--------------------------------------------------------------------------------

 
